Citation Nr: 1430024	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for hypertension with associated chest pain.

2.  Entitlement to a disability rating in excess of 30 percent for eczema with hyperpigmentation of the forehead, and pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.P.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to December 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board previously remanded the claims on appeal for additional development in October 2011 and June 2012.

The Veteran testified before the undersigned Veterans Law Judge during a January 2012 videoconference hearing.

The Board has reviewed the physical and the Virtual VA claims files.


FINDINGS OF FACT

1.  The Veteran's diastolic pressure was not 120 or more during the period on appeal and, while an exercise tolerance test produced a workload of 10 METs, it did not produce symptoms of chest pain, dizziness or lightheadedness.

2.  The Veteran's eczema, dermatitis, hyperpigmentation, and pseudofollicutlitis affects less than five percent of the entire body and exposed areas and requires no more than topical therapy.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for hypertension and chest pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Codes 7007, 7101 (2013).

2.  The criteria for a disability rating in excess of 30 percent for eczema and dermatitis with hyperpigmentation and pseudofollicutlitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-06 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VA provided general notice of how disability ratings and effective dates are assigned in July 2009, and that to substantiate a claim for an increased disability rating the Veteran needed evidence of worsening or an increase in severity, and of the effects of any worsening on employment and daily activities in July 2012.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  While the Veteran did not receive this notice prior to the April 2009 rating decision on appeal, he was not prejudiced by the delay, as he continued to submit relevant evidence and has not alleged that he was prevented from submitting other relevant evidence.   

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  While the Veteran's vocational rehabilitation records were not obtained, an October 2012 memorandum indicates that they were destroyed in January 2012.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several medical examinations addressing the current severity of his hypertension and chest pain, and his eczema, dermatitis, hyperpigmentation, and pseudofolliculitis barbae.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the July 2012 skin examiner did not comment on whether a distinction could be made between any symptoms of a service-connected skin disability and symptoms of any non-service connected skin disabilities as the Board's June 2012 remand directed, the Veteran will not be prejudiced, as the Board has resolved reasonable doubt in the Veteran's favor and attributed all relevant symptoms to his service-connected skin disabilities.  

The Veteran's January 2012 videoconference hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2013).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

A.  Hypertension.

The Veteran contends he is entitled to a disability rating in excess of 20 percent for hypertension because he takes additional medication, experiences weekly chest pain, and has had in-home systolic blood pressure readings between 150 and 200 and diastolic blood pressure readings above 100.  See Transcript of Record pp. 11-12, 17-20, 23. 

The Veteran's hypertension with associated chest pain is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating applies where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more.  Id.  A 40 percent rating applies where diastolic pressure is predominantly 120 or more, and a 60 percent rating applies where diastolic pressure is predominantly 130 or more.  Id.

Based on the above laws and regulations, the Veteran is not entitled to a disability rating of 40 percent for hypertension with associated chest pain.  While the Veteran and his spouse are competent to report that his at-home diastolic pressure readings have been consistently over 100 and as high as 120, and their reports credible and entitled to probative weight, the record does not reveal, and the Veteran does not appear to have asserted, that his diastolic pressure was predominantly 120 or more throughout the entirety of the period on appeal.  See Transcript of Record p. 17-18; Davidson v. Shinseki, 581 F.3d 1313, 1313, 1315-16 (Fed. Cir. 2009).  While VA and private treatment records demonstrate that his diastolic blood pressure was at or over 100 in nine out of more than 35 blood pressure readings taken between March 2008 and June 2012, his highest diastolic pressure was 110.  Further, his diastolic pressure was at 110 during only two of the nine readings.

The Board considered assigning a separate disability rating for chest pain by analogy as hypertensive heart disease under Diagnostic Code 7007.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3) (instructing that hypertension and hypertensive heart disease be evaluated separately).  

Under Diagnostic Code 7007, a 10 percent rating applies where there is a workload of greater than seven but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required.  30 percent rating applies where a workload of greater than five but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  A 60 percent rating applies where there are findings of more than one episode of acute congestive heart failure in the past year, a workload of greater than three but not greater than five METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating applies where there is chronic congestive heart failure or a workload of three or fewer METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

Based on the above laws and regulations, however, the Veteran would not be entitled to a compensable rating for his chest pain under Diagnostic Code 7007.  The Veteran and his spouse are competent to report that he experienced intermittent chest pain, dizziness, and lightheadedness from one to four times per week, and that he experienced chest pain and dizziness only when his blood pressure was high, as they have personal knowledge.  See Transcript of Record p. 8, 11, 22-23; Davidson, 581 F.3d at 1313, 1315-16.  The reports that the Veteran experienced chest pain and dizziness only when his blood pressure was elevated and that the Veteran regularly took a nitrate during the period on appeal are, however, not supported by the contemporaneous medical records.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  While a June 2011 exercise tolerance test revealed a workload of greater than seven but not greater than 10 METs, it did not produce symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  In fact, the VA cardiologist found the Veteran did not exhibit any associated symptoms during the test.  During the January 2009 VA examination, the Veteran reported having a chest spasm that lasted two seconds about twice per day, but that occurred while he was sitting as well as when he was walking.  While he also reported experiencing shortness of breath, or dyspnea, he was prescribed an Albuterol inhaler, not a medication specifically for a cardiovascular condition, as treatment.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 589 (31st ed. 2007).  Further, in January 2010 and June 2011 VA treatment records the Veteran complained of intermittent chest pain that lasted for a few minutes, but indicated it was not associated with any activity or typical stressor, and during the July 2012 VA hypertension examination, he denied having any symptoms that were associated with his hypertension.  

While the Veteran and his spouse are also competent to report that he regularly took a nitrate to treat his chest pain during the period on appeal, as they have personal knowledge, their reports are not corroborated by the contemporaneous medical records, and are therefore entitled to little probative weight.  Davidson, 581 F.3d at 1313, 1315-16.  While the Veteran was at one time prescribed nitroglycerine to treat chest pain, a list of his recent VA prescriptions appears to indicate that his prescription was discontinued by his physician on March 27, 2008, prior to the period on appeal.  Moreover, he was more recently prescribed Sildenafil, the prescription for which instructs that it must not be taken with nitrates.  

Consideration was given to assigning a staged rating; however, at no time during the period in question did the Veteran's hypertension or chest pain warrant a higher schedular rating.  Hart, 21 Vet. App. at 511-512.  The Board reiterates that, while the Veteran did have periods during which his blood pressure was elevated, he did not appear to assert, and the medical evidence does not reveal, that he had diastolic pressure predominantly at or above 120.  

While the Veteran and his spouse believe his hypertension with associated chest pain were more severe than the assigned rating reflects, the Board reiterates that they did not appear to assert, and more importantly the medical evidence does not reveal, that his diastolic pressure was predominantly 120 or greater.  Further, they are not competent to determine that his workload of 10 METs produced symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or that his current medications treat his chest pain or any heart disease.  The issues are medically complex and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms are elevated blood pressure and chest pain.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  Further, the record does not establish that these or other related symptoms necessitated frequent hospitalization or caused marked interference with employment.  The Veteran and his spouse are competent to report that he had to rest several times per week and check his blood pressure while working as a mail carrier, as they have personal knowledge of the situation, and their reports are credible and entitled to probative weight.  Davidson, 581 F.3d at 1313, 1315-16.  Neither the Veteran nor his spouse, however, reported that he ever missed any work due to his symptoms.  Further, during his January 2012 videoconference hearing the Veteran reported that he did not typically seek medical care for any chest pain or episodes of dizziness.

B.  Eczema and pseudofolliculitis barbae.

The Veteran contends he is entitled to a disability rating in excess of 30 percent for eczema with hyperpigmentation of the forehead, and pseudofolliculitis barbae because his pseudofolliculitis barbae worsened, he developed seborrheic dermatitis on his scalp, and topical corticosteroid creams thinned his skin in affected areas.  See March 2009 Statement; Transcript of Record pp. 3-6.

The Veteran's eczema, dermatitis, hyperpigmentation, and pseudofolliculitis barbae are evaluated by analogy under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a 30 percent rating applies where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total of six weeks or more, but not constantly, during the prior 12-month period.  A 60 percent rating applies where more than 40 percent of the entire body or exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the prior 12-month period.  Id. 

Based on the above laws and regulations, the Veteran is not entitled to a disability rating in excess of 30 percent for his eczema, dermatitis, hyperpigmentation, and pseudofolliculitis barbae.  The record lacks competent evidence that more than 40 percent of his entire body or exposed areas was affected, or that he required constant or near-constant systemic therapy such as corticosteroids or immunosuppressive drugs.  The January 2009 VA examiner found he had hyperpigmentation in the forehead area, bilateral antecubital fossae, and practically the whole face and entire neck area, and scattered flesh-colored papules on the beard area of his face and neck, but opined that they affected less than four-and-a-half percent of his entire body and exposed areas.  The April 2009 VA examiner found he had areas of rash and depigmentation on his face, scalp, bilateral hands, bilateral antecubital and popliteal fossae, abdomen, and anterior knees, but opined that they affected greater than five, but less than 20 percent, of his entire body.  The July 2012 VA examiner found the Veteran had erythematous skin patches on his bilateral antecubital fossae and bilateral back of the knees, and maculopapular lesions on the face and bilateral cheeks and neck, but opined that his eczema affected less than 20 percent of his entire body and no exposed areas, and that his pseudofolliculitis affected less than 20 percent of his entire body and less than 5 percent of exposed areas.  Moreover, the record does not appear to contain competent evidence that his skin conditions ever affected over 40 percent of his entire body or exposed areas.

The Veteran's eczema, dermatitis, hyperpigmentation, and pseudofolliculitis did require near-constant treatment with topical corticosteroid creams, shampoo, and soap; however, these treatments are not systemic, as they affect only the areas to which they are applied.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007) (defining "systemic" as pertaining to or affecting the body as a whole).  Topical treatment is specifically and separately addressed under the noncompensable rating criteria.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Further, the April 2009 VA examiner found the Veteran had no systemic symptoms, and the July 2012 VA examiner indicated he required topical corticosteroids, but not systemic corticosteroids or other immunosuppressive treatment.  

The Veteran is competent to report that his skin disabilities flare up during summer months, as his symptoms of pain and itchiness are largely lay-observable, and his report is credible and entitled to some probative weight.  See Davidson, 581 F.3d at 1316.  He is not, however, competent to determine that a certain percentage of his entire body or of exposed areas was affected, that his prescribed medications were systemic, or that the VA examinations were not properly conducted.  Those issues are medically complex and require specialized education and training.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159(a)(2); Jandreau, 492 F.3d at 1377, 1377 n.4.  Further, as noted above, the Veteran's July 2012 VA skin examination took place during a summer month, but the July 2012 VA examiner found his skin conditions did not affect more than 40 percent of his entire body or exposed areas and did not indicate that he required systemic therapy.

Consideration was given to assigning a disability rating under other diagnostic codes, including Diagnostic Codes 7800 (scars or disfigurement on the head, face, and neck), 7801 (deep and nonlinear scars), 7802 (superficial and nonlinear scars), 7804 (unstable or painful scars), and 7805 (other scars or effects of scars).  The record, however, lacks competent evidence that the Veteran ever had scars or disfigurement of the head, face, and neck to the required degree, or that any striae from the use of topical corticosteroid creams were permanent.  The January 2009 VA skin examiner indicated the Veteran had no scars and the July 2012 VA examiner did not indicate that the he had any scars or disfigurements of the head, face, or neck. 

Consideration was given to assigning a staged rating; however, at no time during the period in question did the Veteran's skin disabilities warrant a higher schedular rating.  Hart, 21 Vet. App. at 511-512.  VA treatment records reveal he regularly complained of flare-ups of dermatitis and intense itching that interrupted his sleep; however, they also reveal that the flare-ups regularly resolved with topical ointments or creams, shampoos, or soap.  Further, while February 2012 VA treatment notes indicate he had contact dermatitis in the groin area and intense pruritus due to an allergy to undergarments, April 2012 VA treatment notes reveal that it had markedly improved.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms are scaly, itchy, flaky or hyperpigmented patches of skin or papules.  See Thun, 22 Vet. App. at 115-116.  Further, the record does not establish that these or other related symptoms necessitated frequent hospitalization or caused marked interference with employment.  The Veteran and his spouse are competent to report that he experienced itching that at times made it difficult for him to sleep and to work the next day, and that itching affected areas that were treated with topical corticosteroid creams would at times cause bleeding due to thinning of the affected skin, as they have personal knowledge.  See Transcript of Record p. 5; Davidson, 581 F.3d at 1313, 1315-16.  Their reports are credible and entitled to great probative weight, as VA treatment records reveal that the Veteran complained of intense itching in the groin area, scalp, and armpit that kept him up at night; however, neither the Veteran nor his spouse appeared to indicate that he had to miss any days of work due to any skin conditions or symptoms thereof.  See Mar. 2009 VA Treatment Records.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran did assert during his January 2012 videoconference hearing that he at times had to stop working and rest after becoming dizzy or lightheaded, and at times lost sleep due to itchiness; however, the record does not reveal, and the Veteran has not alleged, that he was ever precluded from working due to his hypertension, chest pain, skin disabilities, or symptoms thereof.  

Consequently, the weight of the evidence is against assigning a disability rating in excess of 20 percent for hypertension with associated chest pain, or in excess of 30 percent for eczema with hyperpigmentation of the forehead, and pseudofolliculitis barbae.


ORDER

Entitlement to a disability rating in excess of 20 percent for hypertension with associated chest pain is denied.

Entitlement to a disability rating in excess of 30 percent for eczema with hyperpigmentation of the forehead, and pseudofolliculitis barbae is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


